DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1, 5, 7, 8, and 10-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holt et al. (Validation of an Assay for Routine Monitoring of Sirolimus Using HPLC with Mass Spectrometric Detection), in view of Zimmer et al. (Comparison of turbulent-flow chromatography with automated solid-phase extraction in 96-well plates and liquid–liquid extraction used as plasma sample preparation techniques for liquid chromatography–tandem mass spectrometry, cited in IDS filed 09/30/2019).
Regarding claim 1, Holt discloses a method for determining the amount of sirolimus in a test sample by tandem mass spectrometry, comprising:
(a) purifying sirolimus from said test sample, comprising extracting sirolimus from said test sample with a precolumn and an analytical column (pg. 1179/col. 2/para. 4-pg. 1180/col. 1/para. 1, see: patient samples processed and injected into analytical column; pg. 1179/col. 2/para. 5-pg. 1180/col. 1/para. 1, see: Supelcosil LC-18-DB (5µm particle size) ODS column fitted with a Newguard C-18 precolumn);
(b) ionizing sirolimus purified from said test sample to produce one or more sirolimus precursor ions detectable by mass spectrometry (pg. 1180/col. 1/para. 2, see: turbo-ion spray (heated electrospray));
(c) fragmenting said one or more sirolimus precursor ions into one or more fragment ions detectable by mass spectrometry (pg. 1180/col. 1/para. 2, see: triplet quadrupole mass spectrometer); an
(d) detecting an amount of one or more of the sirolimus precursor ions of step (b) and one or more of the fragment ions of step (c) by mass spectrometry, wherein the detected amount is related to the amount of sirolimus in the test sample (pg. 1180/col. 1/para. 2, see: Q1 set to detect the ammonium adduct ions of sirolimus (m/z 931.8 ± 1), Q3 set to detect the product ions of sirolimus (m/z 864.5 ± 0.5)).
Holt does not explicitly disclose the precolumn being a high turbulence liquid chromatography extraction column.
Zimmer teaches an analogous liquid chromatography interfaced to tandem mass spectrometry device and method which utilizes a Cohesive Technologies HTLC Turbo-C18 column.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the C-18 precolumn in the device disclosed by Holt, for the HTLC Turbo-C18 column taught by Zimmer, since such a modification would have significantly reduced the analysis time and chromatographic efficiency (Zimmer: pg. 24/col. 1/para. 2-3).
Regarding claim 5, modified Holt further discloses said HTLC extraction column is a C-18 extraction column (Zimmer: pg. 26-27/2.8. Instrumentation and chromatographic conditions for TFC, see: HTLC Turbo-C18 columns).
Regarding claim 7, Holt further discloses said ionizing of step (b) is conducted in positive ion mode (pg. 1180/col. 1/para. 2, see: run in positive ionization mode).
Regarding claim 8, Holt further discloses the purified sirolimus is ionized by electrospray ionization (pg. 1180/col. 1/para. 2, see: turbo-ion spray (heated electrospray)).
Regarding claim 10, Holt further discloses the test sample comprises blood, plasma, or serum (pg. 1179/col. 2/para. 2-3, see: human whole blood).
Regarding claim 11, Holt further discloses the test sample is obtained from a patient receiving sirolimus as an immunosuppressive agent (pg. 1179/col. 1/para. 1, see: measurement of circulating sirolimus concentrations for pediatric patients).
Regarding claim 12, Holt further discloses said precursor ions comprise a mass to charge ratio (m/z) of about 931.70 (pg. 1180/col. 1/para. 2, see: Q1 set to detect the ammonium adduct ions of sirolimus (m/z 931.8 ± 1), Q3 set to detect the product ions of sirolimus (m/z 864.5 ± 1)).
Regarding claim 13, Holt further discloses said fragment ions comprise a mass to charge ratio (m/z) of about 864.76 (pg. 1180/col. 1/para. 2, see: Q1 set to detect the ammonium adduct ions of sirolimus (m/z 931.8 ± 1), Q3 set to detect the product ions of sirolimus (m/z 864.5 ± 0.5)).

Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holt et al. (Validation of an Assay for Routine Monitoring of Sirolimus Using HPLC with Mass Spectrometric Detection), in view of Zimmer et al. (Comparison of turbulent-flow chromatography with automated solid-phase extraction in 96-well plates and liquid–liquid extraction used as plasma sample preparation techniques for liquid chromatography–tandem mass spectrometry, cited in IDS filed 09/30/2019), as applied to claim 1 above, in further view of Euerby et al. (Solvent and Stationary Phase Selectivity in Capillary Electrochromatography Method Development: Comparison of C18, C8, and Phenyl-Bonded Phases for the Separation of a Series of Substituted Barbiturates).
Regarding claim 3, modified Holt does not explicitly disclose said HPLC is conducted with a phenyl analytical column.
Euerby teaches a plurality of chromatography columns, including the analogous C-18 column used by Holt (C18, C8, phenyl-bonded) and their linear velocities relative to each other (Figure 2).  It would have been obvious to one having ordinary skill in the art, at the time of the invention, to incorporate the chromatographic column comprising phenyl packing materials taught by Euerby into the HTLC Turbo-C18 column from the device and method disclosed by modified Holt, since such a modification would have resulted in improved analytical processing speed, provided by the increased linear velocity taught by Euerby.

Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holt et al. (Validation of an Assay for Routine Monitoring of Sirolimus Using HPLC with Mass Spectrometric Detection), in view of Zimmer et al. (Comparison of turbulent-flow chromatography with automated solid-phase extraction in 96-well plates and liquid–liquid extraction used as plasma sample preparation techniques for liquid chromatography–tandem mass spectrometry, cited in IDS filed 09/30/2019), as applied to claim 1 above, in further view of Huber et al. (Application of Micropellicular Poly-styrene/divinylbenzene Stationary Phases for High-Performance Reversed-Phase Liquid Chromatography Electrospray-Mass Spectrometry of Proteins and Peptides).
Regarding claim 6, modified Holt does not explicitly disclose said HTLC extraction column comprises a styrene-divinylbenzene cross-linked copolymer packing material.
Huber teaches an analogous C-18 column comprising crosslinked poly-styrene/divinylbenzene (Figure 2, see: PS/DVB-C18) configured for high-performance reversed-phase liquid chromatography electrospray-mass spectrometry (pg. 440-441/High-Performance Liquid Chromatography and Electrospray Mass Spectrometry).  It would have been obvious to one having ordinary skill in the art, at the time of the invention, to incorporate the PS/DVB-C18 chromatographic column material taught by Huber into the HTLC Turbo-C18 column from the device and method disclosed by modified Holt, since such a modification would have resulted in a column with improved mechanical and chemical stability (Huber: pg. 446/Conclusion), thereby improving the robustness and lifespan of the device.

Response to Arguments
Applicant's arguments filed 08/25/2022 have been fully considered but they are not persuasive.
The Examiner respectfully disagrees with the Applicant’s assertion that Zimmer teaches away from the use of an HTLC column as a precolumn/guard column.  Zimmer explicitly discloses separating the sampled with two different columns (pg. 25/2.4. Preparation of calibration and validation samples and validation, see: “one set of validation sample was run twice on the same date: the first run was performed on the HTLC Turbo-C18 column, the second run on the Waters Oasis HLB column).
The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art (the ability to use an HTLC column as both an extraction and analytical column) cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the C-18 precolumn in the device disclosed by Holt, for the HTLC Turbo-C18 column taught by Zimmer, since such a modification would have significantly reduced the analysis time and improved chromatographic efficiency (Zimmer: pg. 24/col. 1/para. 2-3).
For the above reasons, the previous grounds of rejection have been maintained.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J EOM/Primary Examiner, Art Unit 1797